Filed pursuant to Rule 433 Dated August 3, 2010 Relating to Pricing Supplement No. 487 dated August 3, 2010 to Registration Statement No. 333-156423 Global Medium-Term Notes, Series G Euro Fixed Rate Senior Bearer Notes Due 2020 Issuer: Morgan Stanley Principal Amount: €1,500,000,000 Maturity Date: August 10, 2020 Trade Date: August 3, 2010 Original Issue Date (Settlement): August 10, 2010 (T+5) Interest Accrual Date: August 10, 2010 Issue Price (Price to Public): 99.833% Agents’ Commission: 0.45% All-in Price: 99.383% Net Proceeds to Issuer: €1,490,745,000 Interest Rate: 5.375% per annum Interest Payment Period: Annual Interest Payment Dates: Each August 10, commencing August 10, 2011 Day Count Convention: Actual/Actual (ICMA) Specified Currency: Euro (“€”) Minimum Denomination: €50,000 and integral multiples of €50,000 in excess thereof Business Days: London, TARGET Settlement Day and New York Listing: London ISIN: XS0531922465 Common Code: Form: Bearer; New Global Note form (intended to be Eurosystem eligible) Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated December 23, 2008 Prospectus Dated December 23, 2008
